

113 S2935 IS: Sober Truth on Preventing Underage Drinking Reauthorization Act
U.S. Senate
2014-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2935IN THE SENATE OF THE UNITED STATESNovember 17, 2014Mr. Schumer introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide for programs and activities with respect to the prevention of underage drinking.1.Short titleThis Act may be cited as the Sober Truth on Preventing Underage Drinking Reauthorization Act or the STOP Act.2.Amendment to the Public Health Service ActSection 519B of the Public Health Service Act (42 U.S.C. 290bb–25b) is amended by striking
			 subsections (a) through (f) and inserting the following:(a)DefinitionsFor purposes of this section:(1)The term alcohol beverage industry means the brewers, vintners, distillers, importers, distributors, and retail and online outlets
			 that sell or serve beer, wine, or distilled spirits.(2)The term school-based prevention means programs that are institutionalized and run by staff members or school-designated persons
			 or organizations in any grade of school, kindergarten through 12th grade.(3)The term youth means persons under the age of 21.(b)Sense of congressIt is the sense of Congress that:(1)A multi-faceted effort is needed to more successfully address the problem of underage drinking in
			 the United States. A coordinated approach to prevention, intervention,
			 treatment, enforcement, and research is key to making progress. This
			 section recognizes the need for a focused national effort, and addresses
			 particulars of the Federal portion of that effort, as well as Federal
			 support for State activities.(2)The Secretary should continue to conduct research and collect data on the short and long-range
			 impact of alcohol use and abuse upon adolescent brain development and
			 other organ systems.(3)States and communities, including colleges and universities, are encouraged to adopt comprehensive
			 approaches to preventing alcohol abuse, including—(A)evidence-based screening, programs, and curricula;(B)brief intervention strategies;(C)consistent policy enforcement; and(D)science-based strategies to reduce underage drinking.(4)Public health groups, consumer groups, and the alcohol beverage industry should continue and expand
			 evidence-based efforts to prevent and reduce underage drinking.(5)The entertainment industries have a powerful impact on youth and should use rating systems
			 and marketing codes to reduce the likelihood that underage audiences will
			 be exposed to movies, recordings, television programs, or other digital
			 media with unsuitable alcohol content.(6)The National Collegiate Athletic Association, its member colleges and universities, and athletic
			 conferences should affirm a commitment to a policy of discouraging alcohol
			 use among underage students and other young fans.(7)Alcohol is a unique product and should be regulated differently than other products by the States
			 and Federal Government. States have primary authority to regulate alcohol
			 distribution and sale, and the Federal Government should support and
			 supplement these State efforts. States also have a responsibility to fight
			 youth access to alcohol and reduce underage drinking. Continued State
			 regulation and licensing of the manufacture, importation, sale,
			 distribution, transportation, and storage of alcoholic beverages are
			 clearly in the public interest and are critical to promoting responsible
			 consumption, preventing illegal access to alcohol by persons under 21
			 years of age from commercial and non-commercial sources, maintaining
			 industry integrity and an orderly marketplace, and furthering effective
			 State tax collection.(8)Section 158 of title 23, United States Code (commonly known as the National Minimum Drinking Age
			 Act of 1984) has been a remarkably effective public health and
			 safety policy, as evidenced by the fact that the percentage of 12th
			 graders who have drunk alcohol in the past month has fallen by one-third
			 since the enactment of such law.(9)The National Minimum Drinking Age Act of 1984 has been significantly effective in reducing drinking
			 and
			 driving traffic fatalities, as the National Highway Traffic Safety
			 Administration estimates that the law has saved over 28,000 lives
			 since 1975.(10)Community awareness, support, and mobilization provide an important context for the effective
			 enforcement of the age-21 minimum drinking law.(c)Interagency coordinating committee; annual report on State underage drinking prevention and
			 enforcement activities(1)Interagency coordinating committee on the prevention of underage drinking(A)In generalThe Secretary, in collaboration with the Federal officials specified in subparagraph (B), shall
			 continue to support and enhance the efforts of the interagency
			 coordinating committee, that began operating in 2004, focusing on underage
			 drinking (referred to in this subsection as the Committee).(B)Other agenciesThe officials referred to in subparagraph (A) are the Secretary of Education, the Attorney General,
			 the Secretary of Transportation, the Secretary of the Treasury, the
			 Secretary of Defense, the Surgeon General, the Director of the Centers for
			 Disease Control and Prevention, the Director of the National Institute on
			 Alcohol Abuse and Alcoholism, the Administrator of the Substance Abuse and
			 Mental Health Services Administration, the Director of the National
			 Institute on Drug Abuse, the Assistant Secretary for Children and
			 Families, the Director of the Office of National Drug Control Policy, the
			 Administrator of the National Highway Traffic Safety Administration, the
			 Administrator of the Office of Juvenile Justice and Delinquency
			 Prevention, the Chairman of the Federal Trade Commission, and such other
			 Federal officials as the Secretary of Health and Human Services determines
			 to be appropriate.(C)ChairThe Secretary of Health and Human Services shall serve as the chair of the Committee.(D)DutiesThe Committee shall guide policy and program development across the Federal Government with respect
			 to underage drinking, provided, however, that nothing in this section
			 shall be construed as transferring regulatory or program authority from an
			 Agency to the Committee.(E)ConsultationsThe Committee shall actively seek the input of and shall consult with all appropriate and
			 interested parties, including States, public health research and interest
			 groups, foundations, and alcohol beverage industry trade associations and
			 companies.(F)Annual report(i)In generalThe Secretary, on behalf of the Committee, shall annually submit to Congress a report that
			 summarizes—(I)all programs and policies of Federal agencies designed to prevent and reduce underage drinking,
			 focusing particularly on programs and policies that support the adoption
			 and enforcement of State policies designed to prevent and reduce underage
			 drinking as specified in paragraph (2);(II)the extent of progress in preventing and reducing underage drinking at State and national levels;(III)data that the Secretary shall collect with respect to the information specified in clause (ii); and(IV)such other information regarding underage drinking as the Secretary determines to be appropriate.(ii)Certain informationThe report under clause (i) shall include information on the following:(I)Patterns and consequences of underage drinking as reported in research and surveys, such as
			 Monitoring the Future, Youth Risk Behavior Surveillance
			 System, the National Survey on Drug Use and Health, and the Fatality
			 Analysis Reporting System.(II)Measures of the availability of alcohol from commercial and non-commercial sources to underage
			 populations.(III)Measures of the exposure of underage populations to messages regarding alcohol in advertising and
			 the entertainment media.(IV)Surveillance data, including information on the onset and prevalence of underage drinking,
			 consumption patterns, beverage preferences, prevalence of drinking among
			 students at institutions of higher education, correlations between adult
			 and youth drinking, and the means of underage access, including trends
			 over time for such surveillance data. The Secretary shall develop a plan
			 to improve the collection, measurement, and consistency of reporting
			 Federal underage alcohol data.(V)Any additional findings resulting from research conducted or supported under subsection (f).(VI)Evidence-based best practices to prevent and reduce underage drinking including a review of the
			 research literature related to State laws, regulations, and policies
			 designed to prevent and reduce underage drinking, as described in
			 paragraph (2)(B)(i).(2)Annual report on State underage drinking prevention and enforcement activities(A)In general(i)Annual reportsThe Secretary shall, with input and collaboration from other appropriate Federal agencies, States,
			 Indian tribes, territories, and public health, consumer, and alcohol
			 beverage industry groups, annually issue a report on the performance of
			 each State in enacting, enforcing, and creating laws, regulations, and
			 policies to prevent or reduce underage drinking based on an assessment of
			 best practices developed pursuant to paragraph (1)(F)(ii)(VI) and
			 subparagraph (B)(i). For purposes of this paragraph, each such report,
			 with respect to a year, shall be referred to as the State Report.(ii)Use of State reportsEach State Report shall be designed as a resource tool for Federal agencies assisting States in
			 underage drinking prevention efforts, State public health and
			 law enforcement agencies, State and local policymakers, and underage
			 drinking prevention coalitions, including such coalitions receiving grants
			 under subsection (e)(1).(B)State Report performance measures and content(i)In generalThe Secretary shall develop, in consultation with the Committee, a set of measures to be used in
			 preparing the report on best practices with respect to State laws,
			 regulations, policies, and enforcement practices.(ii)State report contentEach State Report shall include updates on State laws, regulations, and policies, including the
			 following:(I)Whether the State has comprehensive anti-underage drinking laws such as for the illegal
			 sale, purchase, attempt to purchase, consumption, or possession of
			 alcohol; illegal use of fraudulent identifications; illegal furnishing or
			 obtaining of
			 alcohol for an individual under 21 years; the degree of strictness of the
			 penalties for such offenses; and the prevalence of the enforcement of each
			 of these infractions.(II)Whether the State has comprehensive liability statutes pertaining to underage access to
			 alcohol such as dram shop, social host, and house party laws, and the
			 prevalence of enforcement of each of these laws.(III)Whether the State encourages and conducts comprehensive enforcement efforts to prevent
			 underage access to alcohol at retail outlets, such as random compliance
			 checks and shoulder tap programs, and the number of compliance checks
			 within alcohol retail outlets measured against the number of total alcohol
			 retail outlets in each State, and the result of such checks.(IV)Whether the State encourages training on the proper selling and serving of alcohol for all
			 sellers and servers of alcohol as a condition of employment.(V)Whether the State has policies and regulations with regard to direct sales to consumers and
			 home delivery of alcoholic beverages.(VI)Whether the State has programs or laws to deter adults from purchasing alcohol for minors,
			 and the number of adults targeted by these programs.(VII)Whether the State has enacted graduated drivers licenses and the extent of those provisions.(iii)Additional categoriesIn addition to the updates of State laws, regulations, and policies described in clause (ii), the
			 Secretary shall consider—(I)whether States have adopted laws, regulations, and policies that deter underage alcohol use,
			 as described in the 2007 report of the Surgeon General entitled, Call to Action To Prevent and
			 Reduce Underage Drinking, including restrictions on low-price, high-volume
			 drink specials, and wholesaler pricing provisions;(II)whether States have adopted laws, regulations, and policies designed to reduce alcohol
			 advertising messages attractive to youth and youth exposure to alcohol
			 advertising and marketing in measured and unmeasured media;(III)whether States have laws and policies that promote underage drinking prevention policy
			 development by local jurisdictions;(IV)whether States have adopted laws, regulations, and policies to restrict youth access to
			 alcoholic beverages that may pose special risks to youth, including
			 alcoholic mists, gelatins, freezer pops, pre-mixed
			 caffeinated alcoholic beverages, and flavored malt beverages;(V)whether States have adopted uniform best practices protocols for conducting compliance
			 checks and shoulder tap programs; and(VI)whether States have adopted uniform best practices penalty protocols for violations of laws
			 prohibiting retail licensees from selling or furnishing of alcohol to
			 minors.(iv)Uniform data systemFor performance measures related to enforcement of underage drinking laws as described in clauses
			 (ii) and (iii), the Secretary shall develop and test a uniform data system
			 for reporting State enforcement data, including the development of a pilot
			 program for this purpose. The pilot program shall include procedures for
			 collecting enforcement data from both State and local law enforcement
			 jurisdictions.(3)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $1,000,000 for fiscal year
			 2015, and $1,000,000 for each of the fiscal years 2016 through 2018.(d)National media campaign To prevent underage drinking(1)In generalThe Secretary, in consultation with the National Highway Traffic Safety Administration, shall
			 develop an intensive, multifaceted, adult-oriented national media campaign
			 to reduce underage drinking by influencing attitudes regarding underage
			 drinking, increasing the willingness of adults to take action to reduce
			 underage drinking, and encouraging public policy changes known to decrease
			 underage drinking rates.(2)PurposesThe purposes of the national media campaign described in this section shall be to—(A)instill a broad societal commitment to reduce underage drinking;(B)increase specific actions by adults that are meant to discourage or inhibit underage drinking; and(C)decrease adult conduct that tends to facilitate or condone underage drinking.(3)Developmental phaseIn preparation for the national media campaign described in this subsection, the Secretary shall
			 conduct, in consultation with appropriate Federal agencies and outside
			 experts, including in marketing, public relations, mass media campaigns,
			 parenting, and alcohol use and abuse, a developmental phase to test
			 specific campaign features prior to beginning an intensive national
			 strategy. This phase shall include research and testing, limited to a
			 period not to exceed 2 years, to determine the following:(A)Promising messages to promote public opinion change.(B)Appropriate channels for reaching target audiences.(C)Appropriate timing and weight for utilizing such promising messages and media channels.(D)Methods for linking the campaign to local, State, and national policy changes affecting underage
			 drinking, if adopted.(E)Productive collaborative partnerships with national and local organizations.(4)ComponentsWhen implementing the national media campaign described in this subsection, the Secretary shall—(A)educate the public about the public health and safety benefits of evidence-based policies to reduce
			 underage drinking, including minimum legal drinking age laws, and build
			 public and parental support for and cooperation with enforcement of such
			 policies;(B)educate the public about the negative consequences of underage drinking;(C)promote specific actions by adults that are meant to discourage or inhibit underage drinking,
			 including positive behavior modeling, general parental monitoring, and
			 consistent and appropriate discipline;(D)discourage adult conduct that tends to facilitate underage drinking, including the hosting of
			 underage parties with alcohol and the purchasing of alcoholic beverages on
			 behalf of underage youth;(E)establish collaborative relationships with local and national organizations and institutions to
			 further the goals of the campaign and assure that the messages of the
			 campaign are disseminated from a variety of sources;(F)conduct the campaign through multi-media sources; and(G)conduct the campaign with regard to changing demographics and cultural and linguistic factors.(5)Consultation requirementIn developing and implementing the national media campaign described in this subsection, the
			 Secretary
			 shall—(A)consider recommendations for reducing underage drinking published by
			 the National Academy of Sciences; and(B)consult with
			 interested parties including medical, public health, and consumer and
			 parent groups, law enforcement, institutions of higher education,
			 community organizations and coalitions, and other stakeholders supportive
			 of the goals of the campaign.(6)Annual reportBeginning 1 year after the date of the enactment of the Sober Truth on Preventing Underage Drinking Reauthorization Act, the Secretary shall produce an annual report
			 on the progress of the development or implementation of the media campaign
			 described in this subsection, including expenses and projected costs, and,
			 as
			 such information is available, report on the effectiveness of such
			 campaign in affecting adult attitudes toward underage drinking and adult
			 willingness to take actions to decrease underage drinking.(7)Research on youth-oriented campaignThe Secretary may, based on the availability of funds, conduct research on the potential success of
			 a youth-oriented national media campaign to reduce underage drinking. The
			 Secretary shall report any such results to Congress with policy
			 recommendations on establishing such a campaign.(8)AdministrationThe Secretary may enter into a subcontract with another Federal Agency to delegate the authority
			 for execution and administration of the adult oriented national media
			 campaign.(9)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $1,000,000 for fiscal year
			 2015 and such sums as necessary for each of the fiscal years 2016
			 through 2018.(e)Community-Based programs To prevent underage drinking(1)Community-based coalition enhancement grants to prevent underage drinking(A)Authorization of programIf the Administrator determines that the Department of Health and
			 Human Services is not otherwise conducting activities described in this
			 subsection, the Administrator, in consultation
			 with the Director of the Office of National Drug Control Policy, shall
			 award enhancement grants to eligible entities to design, implement, evaluate, and disseminate comprehensive strategies to
			 maximize the effectiveness of community-wide approaches to preventing and
			 reducing underage drinking.(B)PurposesThe purposes of this paragraph are to—(i)prevent and reduce alcohol use among youth in communities throughout the United States;(ii)serve as a catalyst for increased citizen participation and greater collaboration among all sectors
			 and organizations of a community that first demonstrates a long-term
			 commitment to reducing alcohol use among youth;(iii)implement state-of-the-art science-based strategies to prevent and reduce underage drinking by
			 changing local conditions in communities; and(iv)enhance, but not supplant, effective local community initiatives for preventing and reducing
			 alcohol
			 use among youth.(C)ApplicationAn eligible entity desiring an enhancement grant under this paragraph shall submit an application
			 to the Administrator at such time, and in such manner, and accompanied by
			 such information as the Administrator may require in accordance with the
			 purposes described in subparagraph (B). Each application shall include—(i)a complete description of the existing underage alcohol use prevention initiatives of the entity
			 and how
			 the grant will appropriately enhance the focus on underage drinking
			 issues; or(ii)a complete description of the existing initiatives of the entity, and how the entity will use the
			 grant to
			 enhance those initiatives by adding a focus on underage drinking
			 prevention.(D)Uses of fundsEach eligible entity that receives a grant under this paragraph shall use the grant funds to carry
			 out the activities described in the application submitted
			 pursuant to subparagraph (C) and obtain specialized training and technical
			 assistance by the entity awarded a grant under section 4 of Public Law
			 107–82, as amended (21 U.S.C. 1521 note), reauthorizing the Drug-Free
			 Communities Support Program. Grants under this paragraph shall not exceed
			 $50,000 per year and may not exceed 4 years.(E)Supplement not supplantGrant funds provided under this paragraph shall be used to supplement, but not supplant, Federal
			 and
			 non-Federal funds available for carrying out the activities described in
			 this paragraph.(F)EvaluationGrants under this paragraph shall be subject to the same evaluation requirements and procedures as
			 the evaluation requirements and procedures imposed on recipients of drug
			 free community grants.(G)DefinitionsFor purposes of this paragraph, the term eligible entity means an organization that, at the time of application for a grant, is receiving or has received
			 grant funds under the Drug-Free
			 Communities Act of 1997 (21 U.S.C. 1521 et seq.).(H)Administrative expensesNot more than 6 percent of a grant under this paragraph may be expended for administrative
			 expenses.(I)Authorization of appropriationsThere are authorized to be appropriated to carry out this paragraph $6,000,000 for fiscal year
			 2015, and $6,000,000 for each of the fiscal years 2016 through 2018.(2)Grants for partnerships between community coalitions and institutions of higher education(A)Authorization of programThe Administrator, in coordination
			 with the Director of the Office of National Drug Control Policy, may make
			 grants to eligible entities to enable the entities to prevent, and reduce
			 the rate of, underage alcohol consumption, including binge drinking among
			 students at institutions of higher education.(B)PurposesThe purposes of this paragraph are to—(i)prevent and reduce alcohol use among underage students at institutions of higher education and the
			 surrounding community;(ii)strengthen collaboration among communities and institutions of higher education; and(iii)disseminate to institutions of higher education timely information regarding state-of-the-art
			 science-based strategies to prevent and reduce underage drinking by
			 changing local conditions at institutions of higher education and in the
			 surrounding community.(C)ApplicationsAn eligible entity that desires to receive a grant under this
			 paragraph shall submit an application to the Administrator at such time,
			 in such manner, and accompanied by such information as the Administrator
			 may require.(D)CriteriaAs part of an application for a grant under this paragraph, the Administrator shall require an
			 eligible entity to demonstrate—(i)the active participation of one or more institutions of higher education in the relevant eligible
			 entity coalition;(ii)a description of how the eligible entity will work with one or more institutions of higher
			 education to target underage students;(iii)a description of how the eligible entity intends to ensure that it has a partnership with one or
			 more institutions of higher education and how it intends to implement the
			 purpose of this section and move toward indicators described in
			 subparagraph (F);(iv)a list of the members of each local coalition and institution of higher education that will be
			 involved in the work of the eligible entity;(v)the implementation of state-of-the-art science-based strategies to prevent and reduce underage
			 drinking by changing local conditions at institutions of higher education
			 and in the surrounding community;(vi)the anticipated impact of funds provided under this paragraph in preventing and reducing the rates
			 of underage alcohol use;(vii)outreach strategies, including ways in which the eligible entity proposes to—(I)reach out to students and community stakeholders;(II)promote the purpose of this paragraph;(III)address the range of needs of underage students and the surrounding communities;(IV)address community policies affecting underage students regarding alcohol use; and(V)implement other science-based strategies to reduce underage drinking; and(viii)such additional information as required by the Administrator.(E)Uses of fundsEach eligible entity that receives a grant under this paragraph shall use the grant funds to carry
			 out the activities described in the application pursuant to
			 subparagraph (D). Grants under this paragraph shall not exceed $100,000
			 per year and may not exceed 4 years.(F)AccountabilityOn the date on which the Administrator first publishes a notice in the Federal Register soliciting
			 applications for grants under this paragraph, the Administrator shall
			 include in the notice achievement indicators for the program authorized
			 under this paragraph. The achievement indicators shall be designed to—(i)measure the impact that the coalition assisted under this paragraph is having on the institution of
			 higher education and the surrounding communities, including changes in the
			 number of incidents of any kind in which students have abused alcohol or
			 consumed alcohol while under the age of 21 (including violations, physical
			 assaults, sexual assaults, reports of intimidation, disruptions of school
			 functions, disruptions of student studies, mental health referrals,
			 illnesses, alcohol-related transports to emergency departments, or
			 deaths); and(ii)provide such other measures of program impact as the Administrator determines appropriate.(G)Supplement not supplantGrant funds provided under this paragraph shall be used to supplement, and not supplant, Federal
			 and non-Federal funds available for carrying out the activities described
			 in this paragraph.(H)DefinitionsFor purposes of this paragraph:(i)Eligible entityThe term eligible entity means an organization that—(I)on or before the date of submitting an application for a grant under this subsection is
			 receiving or has received grant funds under the Drug-Free Communities Act
			 of 1997 (21 U.S.C. 1521 et seq.);(II)can provide evidence of preexisting involvement of one or more institutions of higher education;
			 and(III)has a documented strategy to prevent and reduce underage drinking by students at institutions of
			 higher education as part of its multi-sector, community-based strategy.(ii)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a)).(iii)Surrounding communityThe term surrounding community means the community—(I)that surrounds an institution of higher education;(II)where the students from the institution of higher education take part in the community; and(III)where students from the institution of higher education live in off-campus housing.(I)Administrative expensesNot more than 6 percent of a grant under this paragraph may be expended for administrative
			 expenses.(J)Authorization of appropriationsThere are authorized to be appropriated to carry out this paragraph $2,500,000 for fiscal year
			 2015, and $2,500,000 for each of the fiscal years 2016 through 2018.(f)Reducing underage drinking through screening and brief intervention(1)Grants to pediatric health care providers to reduce underage drinkingThe Secretary, acting through the Administrator, shall make one or more grants to professional
			 pediatric
			 provider organizations to increase among the members of such organizations
			 effective practices to reduce the prevalence of alcohol use among
			 individuals under the age of 21, including college students.(2)PurposesGrants under this subsection shall be made to promote the practices of—(A)screening youth for alcohol use;(B)offering brief interventions to youth to discourage such use;(C)educating parents about the dangers of and methods of discouraging such use;(D)diagnosing and treating alcohol abuse disorders; and(E)referring patients, when necessary, to other appropriate care.(3)Use of fundsAn organization receiving a grant under this subsection may use such funding to promote the
			 practices specified in paragraph (2) among its members by—(A)providing training to health care providers;(B)disseminating best practices, including culturally and linguistically appropriate best practices,
			 and developing, printing, and distributing materials; and(C)offering other activities approved by the Secretary.(4)ApplicationAn organization desiring a grant under this subsection shall submit an application to the Secretary
			 at such time, and in such manner, and accompanied by such information as
			 the Secretary may require. Each application shall include—(A)a description of the organization and how its members are qualified to provide the services
			 specified in paragraph (2);(B)a description of activities to be completed; and(C)a timeline for the completion of such activities.(5)DefinitionsFor the purpose of this subsection:(A)The term pediatric health care provider means a provider of primary health care to individuals under the age of 21.(B)The term professional pediatric provider organization means a national organization whose members consist primarily of pediatric health care providers.(C)The term alcohol education means evidence-based education about the effects of alcohol use and abuse on youth and adults.(D)The term screening and brief intervention means using validated patient interview techniques to identify and assess the existence and extent
			 of alcohol use, then providing brief advice and other brief motivational
			 enhancement techniques designed to increase patient insight regarding
			 their own alcohol use and any realized or potential consequences of the
			 behavior, as well as to effect the desired related behavioral change.(E)The term caregivers means, with respect to a child or adolescent, the parents, family members, or legal guardians of
			 the child or adolescent.(6)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $3,000,000 for fiscal year
			 2015, and $3,000,000 for each of the fiscal years 2016 through 2018.(g)Data collection and research(1)Additional research on underage drinkingThe Secretary shall, subject to the availability of appropriations, collect data, and conduct or
			 support research that is not duplicative of research currently being
			 conducted or supported by the Department of Health and Human Services, on
			 underage drinking, to accomplish the following:(A)Improve data collection in support of evaluation of the effectiveness of comprehensive
			 community-based programs or strategies and statewide systems to prevent
			 and reduce underage drinking, across the underage years from early
			 childhood to age 21, such as programs funded and implemented by government
			 entities, public health interest groups and foundations, and alcohol
			 beverage companies and trade associations, through the development of
			 models of State-level epidemiological surveillance of underage drinking by
			 funding in States or large metropolitan areas new epidemiologists focused
			 on excessive drinking including underage alcohol use.(B)Obtain and report more precise information on the scope of the underage
			 drinking problem and patterns of underage alcohol consumption, including
			 improved knowledge about the problem and progress in preventing, reducing,
			 and treating underage drinking, and information on the rate of
			 exposure of youth to advertising and other media messages encouraging and
			 discouraging alcohol consumption.(C)Synthesize, expand on, and widely disseminate existing research on effective strategies for
			 reducing underage drinking, including translational research, and make
			 such research easily accessible to the general public.(D)Improve and conduct public health surveillance on alcohol use and alcohol-related conditions in
			 States by increasing the use of surveys, such as the Behavioral Risk
			 Factor Surveillance System, to monitor binge and excessive drinking and
			 related harms among individuals who are at least 18 years of age, but not
			 more than 20 years of age, including harm caused to self or others as a
			 result of alcohol use that is not duplicative of research otherwise
			 conducted or supported by the Department of Health and Human Services.(2)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $4,500,000 for each of the
			 fiscal years 2015 through 2018..3.Prohibition on powdered alcoholTitle I of the Federal Alcohol Administration Act (27 U.S.C. 201 et seq.) is amended by adding at
			 the end the following:118.Powdered alcohol(a)Designation of certain chemicalsThe Secretary of Health and Human Services, acting through the Commissioner of Food and Drugs, in
			 consultation with the Secretary of the Treasury, shall by rule designate
			 any chemical that may be used to convert alcohol in liquid form to alcohol
			 in powder form.(b)Prohibited activity(1)DefinitionIn this section, the term powdered alcohol means any alcohol combined with a chemical designated under subsection (a).(2)OffenseIt shall be unlawful to make, sell, distribute, or possess powdered alcohol.(3)PenaltyAny person who violates paragraph (2) shall be fined not more than $5,000, imprisoned for not more
			 than 1 year, or both..